Exhibit 10(p)

 

[TENET HEALTHCARE CORPORATION LETTERHEAD]

 

January 25, 2013

 

Gary Ruff

 

Dear Gary:

 

This letter will confirm your role transition from the position of Senior Vice
President, General Counsel to the position of Senior Vice President, Physician
Resources effective January 28, 2013.

 

As Senior Vice President, Physician Resources you will report to Britt Reynolds
and be responsible for all activities associated with Tenet’s physician
strategy, physician practice management and physician recruiting. Your annual
base pay and annual incentive plan target will remain unchanged with this
transition. As discussed, we will recommend to the Compensation Committee of the
Board of Directors, a 2013 long-term incentive grant with value of $500,000. In
addition, we will recommend a $350,000 career grant that with five year vesting
— this is intended to motivate your retention during the building and growth
period of our physician resources function. Subsequently, all future grants made
under the long-term incentive plan will be based on market data commensurate
with your role and performance. For the purposes of compensation, you will be
considered a senior operations leader, with internal peers including the
regional senior vice presidents and other senior operators and with compensation
oversight by the Compensation Committee of the Board of Directors.

 

This role transition does not constitute “Good Reason” as defined in Article II,
Section 2.1 (x) of the Tenet First Amended and Restated Executive Severance Plan
(“ESP”). Accordingly, this move is not a basis for a Qualifying Termination as
defined in the ESP. However, this does not exempt you from the benefits of the
plan if there is a Qualifying Termination for other reasons including a change
of control situation.

 

Your employment with Tenet will continue to be on an at-will basis, which means
that either you or the company may terminate the employment relationship.

 

Please sign below to acknowledge receipt and return a copy to Paul Slavin in
Human Resources Department by January 28, 2013. Thank You.

 

Sincerely,

 

/s/ Cathy Fraser

 

 

 

 

 

 

 

Cathy Fraser

 

 

 

Senior Vice President, Human Resources

 

 

 

 

 

 

 

Cc:

Trevor Fetter, President and CEO

 

 

 

 

Britt Reynolds, President — Hospital Operations

 

 

 

 

Paul Slavin, VP Executive and Corporate HR Services

 

 

 

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

 

 

/s/ Gary Ruff

 

Date:

1-25-13

Signature

 

 

 

 

--------------------------------------------------------------------------------